DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The Examiner acknowledges the remarks and amendments filed on 3/10/22. The previously filed ODP rejections have been withdrawn. Claims 4, 6, 18, and 19 have been canceled. Claims 1, 15, and 20 have been amended. Claims 1-3, 5, 7-17, and 20 are pending rejection below:
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 7-9, 11-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu USPA_20140116661_A1 in view of Elahee USPA_20110311767_A1 and Joo EP_3174375_A1.
1.	Regarding Claims 1-3, 20, Xu discloses a thermal pad (Abstract) comprising a sheet/film of metal foam (Claim 1 of Xu; Paragraph 0021) and a polymer coating (corresponds to claimed polymer surface layer) formed on the surface of the metal foam (Claim 1 of Xu; Paragraph 0087). Furthermore, Xu discloses that the thermal conductivity for said pad (corresponds to claimed composite) can range up to 5 w/mk (Claim 2), as is being claimed in instant Claims 1 and 20. 
2.	However, Xu does not teach the newly added thickness limitation for the claimed metal foam in instant, independent Claim 1. Also, Xu does not explicitly teach said polymer coating comprising a thermally conductive filler, but it does disclose that any known thermal gel/pad in the prior art can be used, such as a silicone compound (Paragraph 0087).
3.	Elahee teaches a silicone gel used for heatsinks to dissipate heat (Abstract; Paragraph 0007). Elahee teaches the gel comprises a thermally conductive filler. (Claim 1 of Elahee). Elahee teaches this gel has improved physical properties over other silicone gels. (Paragraph 0010). 
4.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use this silicone gel of Elahee as Xu teaches all prior art thermal/gels can be used, such as silicone.
5.	Joo discloses a sheet for highly dissipating heat from electronic devices (Title) wherein a fused sheet (corresponds to composite) can comprise a porous metal sheet (Abstract) that can be made of copper and aluminum (paragraph 0020), with a thickness ranging from 10 to 500 microns (paragraph 0069). Joo discloses that its invention results in excellent performance in electronic equipment, excellent heat dissipation performance, and specifically said metal sheet has good durability to cracks and breakage (paragraphs 0035-0040). 
6.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the metal foam sheet, of Xu, by using the thickness range disclosed by Joo. One of ordinary skill in the art would have been motivated in doing so to obtain the advantages disclosed above by Joo.
7.	As such, Xu in view of Elahee and Joo suggests the metal foam can have a thickness of ranging from 10 microns to 500 microns (Joo: Paragraph 0069); while Xu teaches its coating (corresponds to claimed polymer surface layer) can have a thickness ranging from 1 micron to 0.5 mm. (Claim 11 of Xu). This creates a range of total thickness to metal thickness ratio that overlaps the claimed range of at most 2.5 and at least 1.1 times.
8.	Regarding Claim 5, Xu in view of Elahee and Joo suggests the metal foam can have a conductivity should be greater than or equal to 2 W/mK. (Claim 5 of Xu). This overlaps the claimed range of at least 8 w/mK.
9.	Regarding Claim 7, Xu in view of Elahee and Joo suggests the porosity should be greater than or equal to 50%. (Claim 6 of Xu). This overlaps the claimed range of 10 to 99%.
10.	Regarding Claim 8, Xu in view of Elahee and Joo suggests the metal foam has a copper, silver, or aluminum skeleton. (Xu: Paragraph 0075 and Joo: paragraph 0046). 
11.	Regarding Claim 9, Xu in view of Elahee and Joo suggests the polymer can be silicone, acrylic, epoxy or urethane. (Paragraph 0087). 
12.	Regarding Claim 11, Xu in view of Elahee and Joo suggests the polymer coating can have a ceramic or carbon filler. (Elahee: Paragraph 0078).
13.	Regarding Claim 12, Xu in view of Elahee and Joo suggests the filler can alumina, boron nitride, silicon carbide, beryllium oxide and graphite. (Elahee: Paragraph 0078). 
14.	Regarding Claim 13, Xu in view of Elahee and Joo suggests the filler can be spherical. (Elahee: Paragraph 0082).
15.	Regarding Claim 14, Xu in view of Elahee and Joo suggests the filler can have a size of 0.1 to 80 microns. (Elahee: Paragraph 0084). This overlaps the claimed range of 0.001 to 80 microns. 
16.	Regarding Claim 15, Xu in view of Elahee and Joo suggests the polymer can be thinner than the metal foam. (Paragraph 0119; Claim 1 of Xu). This means the volume of the thermally conductive filler must be less than 80 vol% of the composite material. This creates a range that overlaps the claimed range. 
15.	Regarding Claim 16, Xu in view of Elahee and Joo suggests curing said polymer composition as part of its process for making said composite material (Elahee: Claim 9 and Xu: Claim 14).
16.	Regarding Claim 17, although the applied art of record does not explicitly disclose applying said polymer in the interior of the metal foam, the Examiner respectfully submits that it would have been obvious to apply said polymer based on wherever conductivity is desired as per the structural specifications of the end-product. 
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu USPA_20140116661_A1 in view of Elahee USPA_20110311767_A1 and Joo EP_3174375_A1, as applied to Claims 1-3, 5, 7-9, 11-17, and 20, and further in view of Nishimura JP_2016184648_A (see machine English translation).
17.	Regarding Claim 10, Xu in view of Elahee and Joo does not suggest the claimed ratio of the volume of metal foam to the volume of the polymer. However, Xu does teach the thickness of the coating can range from 1 micron to 0.5 mm. (Claim 11 of Xu).
18.	Nishimura teaches a metal foam used for a heat dissipation. (Abstract; Paragraph 0015). Nishimura teaches the foam should be 5 mm or less. (Paragraph 0021). Nishimura teaches this ensures the foam can be used in small spaces in smaller and smaller electronics. (Paragraphs 0021). 
19.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to make the metal foam of, Xu in view of Elahee and Joo, to also have the range taught by Nishimura to ensure the dissipater can be fit into modern miniature electronics.
20.	Thus, as Xu shows the polymer and metal foam cover approximately the same area (Fig. 5), then the thickness ratios and volume ratios would be approximately the same. Xu teaches the polymer coating can range from 0.1 to 5 mm (Claim 11 of Xu) and Nishimura teaches the metal foam can have a thickness of less than 5 mm, which creates a volume/thickness range that overlaps the claimed range of at most 0.5. 
Response to Arguments
Applicant’s arguments with respect to all claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHSEEN KHAN whose telephone number is (571)270-1140. The examiner can normally be reached Mondays-Saturdays 08:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 5712701547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        June 4, 2022